


Exhibit 10.1.2

 

CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) dated as of October 20, 2014, by and among DIPLOMAT
PHARMACY, INC., a Michigan corporation (“Borrower”), the other Credit Parties
signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
as agent (in such capacity, “Agent”) for the lenders (collectively, “Lenders”)
from time to time party to the Credit Agreement (as defined below), and the
Lenders.

 

RECITALS

 

A.                                    Borrower, the other Credit Parties
signatory thereto, Agent and Lenders are parties to the Amended and Restated
Credit Agreement dated as of June 26, 2014 (the “Credit Agreement”), pursuant to
which Lenders agreed to provide certain financial accommodations to or for the
benefit of Borrower and the other Credit Parties upon the terms and conditions
contained therein.  Unless otherwise defined herein, capitalized terms or
matters of construction defined or established in the Credit Agreement shall be
applied herein as defined or established therein.

 

B.                                    Credit Parties have requested that Agent
and Lenders consent to the prepayment of Subordinated Indebtedness using the net
proceeds of the Borrower’s recent Qualified IPO and amend certain provisions of
the Credit Agreement, and Agent and Lenders are willing to so amend on the terms
and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by Borrower and
the other Credit Parties of their promises and obligations under the Credit
Agreement and the other Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, the other Credit Parties, Agent and Required Lenders hereby agree as
follows:

 

1.                                      Ratification and Incorporation of Credit
Agreement and Other Loan Documents.  Except as expressly modified under this
Amendment, (a) each Credit Party hereby acknowledges, confirms, and ratifies all
of the terms and conditions set forth in, and all of its obligations under, the
Credit Agreement and the other Loan Documents, and (b) all of the terms and
conditions set forth in the Credit Agreement and the other Loan Documents are
incorporated herein by this reference as if set forth in full herein.  Each
Credit Party represents that it has no offset, defense, counterclaim, dispute or
disagreement of any kind or nature whatsoever with respect to the amount of such
Indebtedness.

 

2.                                      Consent.  Notwithstanding anything to
the contrary set forth in Section 5.11 or Section 5.20 of the Credit Agreement
or the Subordination Agreements covering outstanding Subordinated Indebtedness,
Agent and the Required Lenders hereby consent to the prepayment of all principal
and accrued interest of all outstanding Subordinated Indebtedness set forth on
Schedule 1 to this Amendment with the net proceeds received by the Borrower in
its Qualified

 

--------------------------------------------------------------------------------


 

IPO (the “IPO Proceeds Subordinated Indebtedness Prepayment”), so long as such
prepayments are made on or before October 31, 2014.

 

3.                                      Amendment of Credit Agreement.

 

3.1                               Section 4.1(b) of the Credit Agreement is
hereby amended by deleting the words “thirty (30) days” and substituting
therefor the words “forty five (45) days”.

 

3.2                               Section 5.11(a) of the Credit Agreement is
hereby deleted in its entirety and the following is substituted therefor:

 

“(a)                           the Borrower may make Restricted Payments
provided all of the following conditions are satisfied:

 

(i)                                     no Default or Event of Default has
occurred and is continuing or would arise as a result of such Restricted
Payment;

 

(ii)                                  after giving effect to such Restricted
Payment, the Credit Parties are in compliance on a pro forma basis with the
covenant set forth in Article VI (regardless of whether such covenant would
otherwise be tested based on Availability), recomputed for the most recent
fiscal month for which financial statements have been delivered;

 

(iii)                               the aggregate Restricted Payments permitted
to be made in any Fiscal Year of the Borrower pursuant to this
Section 5.11(a) shall not exceed fifty percent (50%) of Excess Cash Flow for the
immediately preceding Fiscal Year;

 

(iv)                              for the most recent fiscal month for which
financial statements have been delivered, average daily Availability was not
less than $20,000,000; and

 

(v)                                 after giving effect to such Restricted
Payment, Availability is not less than $20,000,000;

 

provided, however, that no later than five (5) Business Days prior to making any
Restricted Payment, the Borrower shall have delivered to Agent a certificate
duly executed and completed by a financial officer of the Borrower stating the
amount of the Restricted Payment and containing a schedule, in reasonable
detail, setting forth the calculation demonstrating compliance with this
Section 5.11(a).”

 

2

--------------------------------------------------------------------------------


 

3.3                               Section 11.1 of the Credit Agreement is
amended by adding thereto, in alphabetical order, the term “IPO Proceeds
Subordinated Indebtedness Prepayment” with the following definition:

 

“IPO Proceeds Subordinated Indebtedness Prepayment” has the meaning provided in
the Consent and First Amendment to Amended and Restated Credit Agreement dated
as of October 20, 2014, by and among the Borrower, the other Credit Parties, the
Agent and the Lenders.

 

3.4                               Exhibit 4.2(b) of the Credit Agreement is
hereby amended by deleting such Exhibit in its entirety and replacing with the
Exhibit 4.2(b) attached hereto.

 

4.                                      Conditions to Effectiveness.  This
Amendment will de deemed effective as of October 20, 2014, subject to the
following:

 

4.1                               receipt by Agent of copies of the Amendment
duly executed by Borrower, the other Credit Parties and Lenders;

 

4.2                               the absence of any Default or Event of
Default, after giving effect to this Amendment.

 

5.                                      Entire Agreement.  This Amendment,
together with the Credit Agreement and the other Loan Documents, is the entire
agreement between the parties hereto with respect to the subject matter hereof. 
This Amendment supersedes all prior and contemporaneous oral and written
agreements and discussions with respect to the subject matter hereof.  Except as
otherwise expressly modified herein, the Loan Documents shall remain in full
force and effect.

 

6.                                      Representations and Warranties.  The
Credit Parties, jointly and severally, hereby represent and warrant that the
representations and warranties contained in the Credit Agreement were true and
correct in all material respects when made and, except to the extent that (a) a
particular representation or warranty by its terms expressly applies only to an
earlier date, or (b) any Credit Party has previously advised Agent in writing as
contemplated under the Credit Agreement, are true and correct in all material
respects as of the date hereof.

 

7.                                      Release.  Each Credit Party hereby
irrevocably releases and forever discharges each Indemnitee of and from all
damages, losses, claims, demands, liabilities, obligations, actions or causes of
action whatsoever (each a “claim”) that such Credit Party may now have or claim
to have against any Indemnified Person on the date hereof, whether known or
unknown, of every nature and extent whatsoever, for or because of any matter or
thing done, omitted or suffered to be done or omitted by any of the Released
Persons that both (a) occurred prior to or on the date hereof and (b) is on
account of or in any way concerning, arising out of or founded upon the Credit
Agreement or any other Loan Document, or Agent’s administration of and actions
under the Credit Agreement or any other Loan Document (each, a “Released
Claim”).

 

Each Credit Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Released Claims, and agrees that this Amendment and the above release are
and will remain effective in all respects as a release of Released Claims
notwithstanding any such differences or additional

 

3

--------------------------------------------------------------------------------


 

facts.  Without limiting the restrictions on any Credit Party to sell or assign
any rights under the Credit Agreement and the other Loan Documents, each Credit
Party represents and warrants that it has not heretofore sold, assigned,
transferred, pledged hypothecated or purported to have sold, assigned,
transferred, pledged or hypothecated any Released Claim.  Each Credit Party
further represents and warrants that Credit Parties are the sole Credit Parties
under the Credit Agreement and the other Loan Documents and are the sole owner
and holder of all Released Claims.

 

8.                                      Miscellaneous.

 

8.1                               Expenses.  Borrower agrees to pay on demand
all reasonable costs and expenses of Agent (including reasonable attorneys’
fees) incurred in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith.  All obligations provided herein shall survive any
termination of this Amendment and the Credit Agreement as amended hereby.

 

8.2                               Counterparts.  This Amendment may be executed
in identical counterpart copies, each of which shall be an original, but all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

 

8.3                               Headings.  Section headings used herein are
for convenience of reference only, are not part of this Amendment, and are not
to be taken into consideration in interpreting this Amendment.

 

8.4                               Recitals.  The recitals set forth at the
beginning of this Amendment are true and correct, and such recitals are
incorporated into and are a part of this Amendment.

 

8.5                               Governing Law.  This Amendment shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to contracts made and performed in such state,
without regard to the principles thereof regarding conflict of laws.

 

8.6                               Effect.  Upon the effectiveness of this
Amendment, from and after the date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import
shall mean and be a reference to Credit Agreement as amended hereby, and each
reference in the other Loan Documents to “the Credit Agreement,” “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.

 

8.7                               No Novation.  Except as expressly provided in
Sections 2 and 3 above, the execution, delivery, and effectiveness of this
Amendment shall not (a) limit, impair, constitute a waiver of, or otherwise
affect any right, power, or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document, (b) constitute a waiver of any provision
in the Credit Agreement or in any of the other Loan Documents, or (c) alter,
modify, amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.

 

4

--------------------------------------------------------------------------------


 

8.8                               Conflict of Terms.  In the event of any
inconsistency between the provisions of this Amendment and any provision of the
Credit Agreement, the terms and provisions of this Amendment shall govern and
control.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consent and First Amendment to Amended and Restated
Credit Agreement has been duly executed as of the date first written above.

 

 

BORROWER:

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

By:

/s/ Philip R. Hagerman

 

 

Name:

Philip R. Hagerman

 

 

Title:

President

 

 

 

 

CREDIT PARTIES:

DIPLOMAT CORPORATE PROPERTIES, LLC

 

DIPLOMAT HEALTH SERVICES, LLC

 

DIPLOMAT SPECIALTY PHARMACY

 

GREAT LAKES DISTRIBUTION CENTER, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF CHICAGO, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF FLINT, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF FT. LAUDERDALE, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF GRAND RAPIDS, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF SOUTHERN CALIFORNIA, LLC

 

NAVIGATOR HEALTH SERVICES, LLC

 

 

 

By:

Diplomat Pharmacy, Inc., its sole Member

 

 

 

 

 

 

 

By:

/s/ Philip R. Hagerman

 

 

Name:

Philip R. Hagerman

 

 

Title:

President

 

[SIGNATURE PAGE TO CONSENT AND FIRST AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

DIPLOMAT HEALTH MANAGEMENT, LLC

 

DIPLOMAT HOLDING, LLC

 

DIPLOMAT INFUSION SERVICES, LLC

 

DSP-BUILDING C, LLC

 

DSP FLINT REAL ESTATE, LLC

 

 

 

 

 

By:

/s/ Philip R. Hagerman

 

 

Name:

Philip R. Hagerman

 

 

Title:

Manager

 

 

 

 

 

ENVOY HEALTH MANAGEMENT, LLC

 

AMBASSADOR COMPOUNDING, LLC

 

 

 

 

 

By:

/s/ Jeff Rowe

 

 

Name:

Jeff Rowe

 

 

Title:

Manager

 

 

 

 

 

AMERICAN HOMECARE FEDERATION MEDPRO RX, INC.

 

 

 

 

 

By:

/s/ Sean M. Whelan

 

 

Name:

Sean M. Whelan

 

 

Title:

Treasurer/Secretary

 

[SIGNATURE PAGE TO CONSENT AND FIRST AMENDMENT]

 

--------------------------------------------------------------------------------


 

AGENT:

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ Verlerie King-Jones

 

Name:

Verlerie King-Jones

 

 

Duly Authorized Signatory

 

[SIGNATURE PAGE TO CONSENT AND FIRST AMENDMENT]

 

--------------------------------------------------------------------------------


 

LENDERS:

GE CAPITAL BANK

 

 

 

 

 

 

By:

/s/ Jeffrey Thomas

 

Name:

Jeffrey Thomas

 

Title:

Duly Authorized Signatory

 

[SIGNATURE PAGE TO CONSENT AND FIRST AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

By:

/s/ Michael Cliff

 

Name:

Michael Cliff

 

Title:

Vice President

 

[SIGNATURE PAGE TO CONSENT AND FIRST AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Wieslaw R. Sliwinski

 

Name:

Wieslaw R. Sliwinski

 

Title:

Underwriter II — CB

 

[SIGNATURE PAGE TO CONSENT AND FIRST AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

By:

/s/ Steve Scott

 

Name:

Steve Scott

 

Title:

Duly Authorized Signatory

 

[SIGNATURE PAGE TO CONSENT AND FIRST AMENDMENT]

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

To Consent and First Amendment

 

Subordinated Indebtedness to be Prepaid

 

Description of Subordinated Indebtedness

 

Outstanding Principal Amount
Immediately Prior to IPO
Proceeds Subordinated
Indebtedness Prepayment

 

Non-Negotiable Promissory Note by Diplomat Pharmacy, Inc. in favor of Steven
Chaffee, dated February 1, 2012, pursuant to the Stock Redemption Agreement
dated February 1, 2012, between Steven Chaffee and Diplomat Pharmacy, Inc.

 

$

11,845,949.00

 

Promissory Note #2 by Diplomat Pharmacy, Inc. in favor of Deborah L. Ward, dated
June 7, 2012

 

$

120,000.00

 

Non-Negotiable Promissory Note by Diplomat Pharmacy, Inc. in favor of Jeffrey
Rowe, dated September 18, 2012, pursuant to the Stock Redemption Agreement dated
September 18, 2012, between Jeffrey Rowe and Diplomat Pharmacy, Inc.

 

$

7,004,736.00

 

Non-Negotiable Promissory Note by Diplomat Pharmacy, Inc. in favor of Stephen M.
Lund dated October 1, 2012

 

$

853,807.80

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

DIPLOMAT PHARMACY, INC.

 

Date: [               , 201  ]

 

This Compliance Certificate (this “Certificate”) is given by Diplomat
Pharmacy, Inc., a Michigan corporation (the “Borrower”), pursuant to
Section 4.2(b) of that certain Amended and Restated Credit Agreement, dated as
of June 26, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, each other “Credit Party” that is a party thereto, the Lenders, L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders.  Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement.

 

The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower.  By executing this Certificate, such officer hereby certifies
to Agent, Lenders and L/C Issuer, on behalf of the Borrower, that:

 

(a)                                 the financial statements delivered with this
Certificate in accordance with Section 4.1(a) and/or 4.1(b) of the Credit
Agreement fairly present, in all material respects, in accordance with GAAP the
financial position and the results of operations of the Borrower and its
Subsidiaries as of the dates of and for the periods covered by such financial
statements (subject, in the case of interim financial statements, to normal
year-end adjustments and the absence of footnote disclosure);

 

(b)                                 to the best of such officer’s knowledge,
each Credit Party and each of their Subsidiaries, during the period covered by
such financial statements, has observed and performed all of their respective
covenants and other agreements in the Credit Agreement and the other Loan
Documents to be observed, performed or satisfied by them, and such officer had
not obtained knowledge of any Default or Event of Default [except as specified
on the written attachment hereto];

 

(c)                                  Exhibit A hereto is a correct calculation
of the financial covenant contained in Article VI of the Credit Agreement;

 

(d)                                 If the financial covenant set forth in
Article VI was currently being tested, the Borrower and each of its Subsidiaries
[are/are not] in compliance with such financial covenant.(2)

 

Exhibit B hereto is a correct calculation of Excess Cash Flow for the year ended
[December 31, 201               ]; and

 

--------------------------------------------------------------------------------

(2) Whether such financial covenant is currently being tested is based on
average daily Availability as described in Section 6.1 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

(e)                                  since the Closing Date and except as
disclosed in prior Compliance Certificates delivered to Agent, no Credit Party
and no Subsidiary of any Credit Party has:

 

(i)                                     changed its legal name, identity,
jurisdiction of incorporation, organization or formation or organizational
structure or formed or acquired any Subsidiary except as follows:
                                                                        ;

 

(ii)                                  acquired the assets of, or merged or
consolidated with or into, any Person, except as follows:
                                                                                                  ;
or

 

(iii)                               changed its address or otherwise relocated,
acquired fee simple title to any real property or entered into any real property
leases, except as follows:                                         
                                                              .

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Responsible Officers this            day of
                              , 201  .

 

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Note:  Unless otherwise specified, all financial covenants are calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP and all calculations are without duplication.

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

 

Covenant 6.1 Fixed Charge Coverage

 

Fixed Charge Coverage is defined as follows:

 

 

 

 

 

Net Cash Flow:

 

 

 

 

 

Cash Flow (defined below)

 

$        

 

 

 

Minus:   Restricted Payments paid in cash during such period (excluding
dividends from Subsidiaries of the Borrower to the Borrower or other
Subsidiaries of the Borrower, Special Tax Distributions and other Tax
Distributions (as defined in the Existing Credit Agreement), the initial
Series A Preferred Proceeds Distribution (as defined in the Existing Credit
Agreement), the Janus Series A Preferred Proceeds Distribution, the IPO Proceeds
Subordinated Indebtedness Prepayment and Restricted Payments which constitute
Fixed Charges (defined below))

 

$        

 

 

 

Net Cash Flow

 

$        

 

 

 

Fixed Charges:

 

 

 

 

 

Net Interest Expense (defined below)

 

$        

 

 

 

Plus:                     Scheduled principal payments of Indebtedness during
such period (including on Subordinated Indebtedness, but excluding the IPO
Proceeds Subordinated Indebtedness Prepayment)

 

$        

 

 

 

Fixed Charges

 

$        

 

 

 

Fixed Charge Coverage (Net Cash Flow divided by Fixed Charges)

 

 

 

 

 

Required Fixed Charge Coverage

 

1.10x

 

 

 

In Compliance

 

[Yes/No]

 

--------------------------------------------------------------------------------


 

Calculation of Net Interest Expense

 

Net Interest Expense is defined as follows:

 

 

 

 

 

Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates) for the Borrower and its Subsidiaries on a consolidated basis, including
on Subordinated Indebtedness

 

$        

 

 

 

Less: Interest income received in cash for such period

 

$        

 

 

 

Net Interest Expense (used in calculation of Fixed Charge Coverage and Excess
Cash Flow)

 

$        

 

--------------------------------------------------------------------------------


 

Calculation of EBITDA

 

EBITDA is defined as follows:

 

 

 

 

 

Net income (or loss) for the applicable period of measurement of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP,
but excluding: (a) the income (or loss) of any joint venture or other Person
which is not a Subsidiary of the Borrower, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries in cash by such Person during such period (b) the undistributed
earnings of any Subsidiary of the Borrower if the payment of dividends or
similar distributions by that Subsidiary is not permitted by operation of the
terms of its charter or of any agreement or Requirement of Law applicable to
that Subsidiary; (c) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the Borrower or any of its Subsidiaries; (d) any net gain from the
collection of life insurance proceeds; (e) any aggregate net gain, and any
aggregate net loss of up to $500,000 in any measurement period, from the sale,
exchange, transfer or other disposition of Property or assets not in the
Ordinary Course of Business of the Borrower and its Subsidiaries, and related
tax effects in accordance with GAAP; and (f) any other extraordinary gains or
losses of the Borrower or its Subsidiaries, and related tax effects in
accordance with GAAP

 

$     

 

 

 

Plus:       All amounts deducted in calculating net income (or loss) for
depreciation or amortization for such period

 

$     

 

 

 

               Net Interest Expense

 

$     

 

 

 

               All taxes, accrued or payable, on or measured by income to the
extent deducted in calculating net income (or loss) for such period

 

$     

 

 

 

               The amount of any non-cash deduction from net income as a result
of any grant of Stock or Stock Equivalents to employees

 

$     

 

 

 

Minus:            All tax credits

 

$     

 

 

 

               All non-cash income or gains (including without limitation,
income arising from the cancellation of Indebtedness.)

 

$

 

 

 

               EBITDA

 

$     

 

--------------------------------------------------------------------------------


 

Calculation of Cash Flow

 

Cash Flow is defined as follows:

 

 

 

 

 

EBITDA (defined above) for the applicable period of measurement:

 

$    

 

 

 

Less:       Unfinanced Capital Expenditures (defined below)

 

$    

 

 

 

Special Tax Distributions and other Tax Distributions (as defined in the
Existing Credit Agreement) during such period

 

$    

 

 

 

Taxes on or measured by income paid or payable in cash during such period

 

$    

 

 

 

Investments made under Section 5.4(h) during such period, provided that, if
applicable, such amount shall be reduced by an amount equal to the original cost
to the Borrower of that portion of the Investment sold by the Borrower pursuant
Section 5.2(e);

 

$    

 

 

 

Investments made under Section 5.4(d) during such period

 

$    

 

 

 

Plus:       Proceeds received in cash by the Borrower or its Subsidiaries from
the sale of tax credits, to the extent constituting an extraordinary gain

 

$    

 

 

 

Cash Flow (used in calculation of Excess Cash Flow and Fixed Charge Coverage)

 

$    

 

 

 

For purposes of calculating Cash Flow, Capital Expenditures and Unfinanced
Capital Expenditures are defined as follows:

 

 

 

 

 

The aggregate of all expenditures and other obligations for the twelve month
period ending on the last day of the month covered by such financial statements
which should be capitalized under GAAP

 

$    

 

 

 

Less:       Net Proceeds from Dispositions and/or Events of Loss which are
included above

 

$    

 

 

 

To the extent included above, amounts paid as the purchase price for a Target in
a Permitted Acquisition

 

 

$    

 

--------------------------------------------------------------------------------


 

Capital Expenditures

 

$        

 

 

 

Less:                Portion of Capital Expenditures financed under Capital
Leases or with proceeds of other long term Indebtedness incurred substantially
concurrently with such expenditure (Indebtedness, for this purpose, does not
include drawings under the Revolving Loan Commitment)

 

$        

 

 

 

Unfinanced Capital Expenditures (used in calculation of Cash Flow)

 

$        

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

 

Excess Cash Flow

 

Excess Cash Flow is defined as follows:

 

 

 

 

 

 

 

Cash Flow (per Exhibit A to this Exhibit 4.2(b))

 

$        

 

 

 

 

 

Less:   Scheduled principal payments with respect

 

 

 

to Indebtedness actually paid in cash

 

 

 

(including on Subordinated Indebtedness, but excluding the

 

 

 

IPO Proceeds Subordinated Indebtedness Prepayment)

 

$        

 

 

 

 

 

Net Interest Expense (defined above) actually paid in cash

 

$        

 

 

 

 

 

Restricted Payments made in cash (excluding the

 

 

 

Series A Preferred Proceeds Distribution (as defined in

 

 

 

the Existing Credit Agreement), the Janus Series A Preferred

 

 

 

Proceeds Distribution and the IPO Proceeds Subordinated

 

 

 

Indebtedness Prepayment)

 

$        

 

 

 

 

 

Increase in Working Capital (defined below)

 

$        

 

 

 

 

 

Plus:    Decrease in Working Capital

 

$        

 

 

 

 

 

Excess Cash Flow

 

$        

 

 

--------------------------------------------------------------------------------


 

Decrease (increase) in Working Capital, for the purposes of the calculation of
Excess Cash Flow, means the following:

 

 

 

Beg. of Period

 

End of Period

 

 

 

 

 

Current assets:

 

$          

 

$          

 

 

 

 

 

Less (to the extent included in current assets):

 

 

 

 

 

 

 

 

 

Cash

 

          

 

          

 

 

 

 

 

Cash Equivalents

 

          

 

          

 

 

 

 

 

Adjusted current assets

 

$          

 

$          

 

 

 

 

 

Current liabilities:

 

$          

 

$          

 

 

 

 

 

Less (to the extent included in current Liabilities):

 

 

 

 

 

 

 

 

 

Revolving Loans

 

          

 

          

 

 

 

 

 

Swing Loans

 

          

 

          

 

 

 

 

 

Current portion of Indebtedness

 

          

 

          

 

 

 

 

 

Adjusted current liabilities

 

$          

 

$          

 

 

 

 

 

Working Capital (adjusted current assets minus adjusted current liabilities)

 

$          

 

$          

 

 

 

 

 

Decrease (Increase) in Working Capital (beginning of period minus end of period
Working Capital)

 

 

 

$          

 

To the extent the Borrower or any of its Subsidiaries consummates an acquisition
during such period, Beginning of Period Working Capital shall be recalculated on
a pro forma basis to include Working Capital acquired in such acquisition.

 

--------------------------------------------------------------------------------
